Marston, J.
The respondent was convicted of the crime of arson in burning a grist-mill. On the trial Lizzie Stack-house, wife of a brother of respondent, was examined as a witness in his behalf. On cross-examination she was asked if she remembered saying to George Dibler and George Walker the night the accused was arrested, that she always did suspect Jerry burned the mill. Her answer was that she did not. Afterwards Dibler and Walker were called and testified under objection that she had so stated. The question raised is, was it competent to thus impeach Lizzie Stackhouse? Upon the argument my impressions were strongly in favor of the admissibility of this evidence because the effect thereof would be to destroy, or at least weaken, the testimony of the principal witness. An examination of the authorities cited by counsel for respondent compels a different conclusion. The opinion or suspicions of the witness out of court, although inconsistent with the conclusion which the facts she testifies to on the trial would warrant, cannot be made the basis of an impeachment. This is so firmly settled by the authorities that the question cannot be considered an open one.
The judgment must therefore be reversed and a new trial ordered.
The other Justices concurred.